DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The receipt of Information Statements submitted 06/27/2019, 04/23/2020 and 09/28/2020 is acknowledged.
Status of Claims:
	Claims 1-9, 12-13, 16-19, 22, 24-25 and 27-28 are pending in the application. 
	Claims 10-11, 14-15, 20-21, 23, 26 and 29 were cancelled in a preliminary amendment. 
___________________________________________________________________________
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “total omega-6 fatty acids”; the claims depend from claims 1 and 2 where both claims recited the presence of one omega-6 fatty acid AA. The claims are confusing because they note the presence of more than one omega-6 fatty acid. 
Further, the claims are rejected because of reciting a ratio of omega-6 AA higher than the ratio of the sum of omega-3 fatty acids which contradicts with independent claim 1 reciting that the “the diet having a greater amount of the sum of the at least two omega-3 polyunsaturated fatty acid supplements than the omega-6 polyunsaturated fatty acid supplement”.
Applicants are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.  
____________________________________________________________________________
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 

        Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-9 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims embrace the naturally occurring products EPA, DHA and AA. The characterization that the claimed product is a combination of these polyunsaturated fatty acids does not by itself afford any patentable distinction because said PUFA’s could read on a naturally occurring in fish oil. 
	DHA, EPA and AA are included in the claimed composition that also encompasses protein, fat, minerals and vitamins (see spec [0048-0049]) which are all naturally existing in natural product.  There is no evidence in the instant specification that EPA, DHA or AA manifest any “new” or different properties merely because they are present in the specific ratios. Polyunsaturated fatty acids are widely regarded as having a “positive” effect on animal health, this is not a new property. Looking at claim 1, each of the individual components is nature-based, and none appear to be markedly different (alone) than their naturally occurring counterparts.  Looking at the composition 
_____________________________________________________________________
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr, COMPANION ANIMALS SYMPOSIUM: Dietary management of feline lower urinary tract symptoms, J. Anim. Sci. 2013.91:2965–2975 (hereinafter Kerr, the reference was provided by Applicant in the IDS) in view of Le et al., The essentiality of arachidonic acid and docosahexaenoic acid, Prostaglandins, Leukotrienes and Essential Fatty Acids 81(2009)165–170 (hereinafter Le). 
Kerr teaches that experimental and clinical investigations have confirmed the importance of dietary modifications in medical protocols designed to treat and prevent feline lower urinary tract signs (LUTS) (abstract). Regarding instant claim 1, the reference teaches that altering dietary fatty acids composition can impact cell membrane composition. Thirty-day dietary administration of fish oil (850 mg, 3 times daily) containing 50% eicosapentaenoic acid (EPA) and 40% docosahexaenoic acid (DHA) to human stone formers decreased the proportion of plasma linoleic from 24.6 to 21.0% and arachidonic acid from 10.0 to 7.8% and increased the proportion of plasma EPA from 0.7 to 2.6% and DHA from 3.5 to 5.8%. Additionally, daily calcium and oxalate urinary excretion decreased. The changes in urinary oxalate concentration are likely related to an increased absorption of oxalate in the intestinal lumen and increased oxalate clearance in the kidney. The effects of omega-3 PUFA could potentially be enhanced by omega-6 PUFA derived from γ-linolenic acid (GLA). 

Le teaches a review to correlate the clinical finding that patients receiving parenteral nutrition with a fish-oil-based lipid emulsion do not develop essential fatty acid deficiency (EFAD) with an experimental murine model, thus showing that arachidonic acid (AA) and Docosahexaenoicacid (DHA) are likely to be the essential fatty acids (abstract).  The reference also teaches that AA supplementation has also been shown to prevent epidermal water loss as it is retroconverted to LA. This is not totally unexpected, as LA, a precursor for both DGLA and AA, is incorporated into epidermal phospholipids that function as the water-permeability barrier of the skin. Thus, the reference teaches that AA is a factor for improving the hydration of the subjects (page 167, right column, see highlighted text). Further, the reference teaches that Omegavens® is the only lipid emulsion that contains solely fish-oils (page 168, right column, see highlighted text). In Table 1, the reference teaches that the product “Omegaven®” which contains solely fish-oils includes EPA 1.28-2.28, DHA 1.44-3.09 and AA 0.1-0.4. These amounts meet the limitation recited in claims 3-5 and 13. Regarding the calcium oxalate risk index (CORI) recited in the claims; it is noted that the index correlates directly to the amount of calcium oxalate in the urine, and since this amount is reduced when using fish-oil as shown by Kerr as indicated by Le. The limitation of lowering CORI is met. Regarding claims 6 and 7, reciting the percentage of the at least 2 omega-3 fatty acids and the percentage of the omega-6 fatty acid, it is noted that this amount can be decided by an artisan and can also be optimized since optimization of result effect variables (dosage range, dosing regimens) is obvious as 
Regarding claims 8, 9 and 12, it is clear that a person having ordinary skill in the art would inverse the ratio of the omega-6 fatty acid and the sum of the omega-3 because Le teaches that AA supplementation has been shown to prevent epidermal water loss. Therefore, the artisan would have been capable to adjust the ratio of the fatty acids omega-6 and omega-3 to satisfy treating a dehydrated subject or establishing a regular hydration limit in a feline. 
It would have been obvious to a person having ordinary skill in the art to use a diet composition comprising fish-oil as taught by Kerr which inherently contains at least two omega-3 polyunsaturated fatty acids such as eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) and also arachidonic acid (AA) in a ratio wherein the sum of omega-3 contained are greater than the amount of AA as disclosed in Le in a diet prepared for felines for the purpose of reducing calcium oxalate and consequently reducing CORI. 
Claims 16-19, 22, 24-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Kerr and further in view of Buckley et al., Effect of dietary water intake on urinary output, specific gravity and relative supersaturation for calcium oxalate and struvite in the cat (hereinafter Buckley).
Le is relied upon for all what was set forth hereinabove. Especially, the reference teaches that AA supplementation has also been shown to prevent epidermal water loss. Thus, the reference meets the limitations in claims 16, 24 and 27 and also achieving the homeostatic levels of hydration recited in claim 27. The reference also teaches the omega-3 PUFA comprising EPA and DHA recited in claim 17. The reference also meets the ratio recited in claim 19. 
The reference lacks teaching a diet composition which reduces the calcium oxalate and consequently the CORI in a feline.
Kerr is relied upon for the reasons set forth hereinabove.
Further, regarding claim 22, the reference is expected to induce similar reduction of CORI since the composition comprise EPA, DHA and AA in the same proportions recited in the claims which are found in fish-oil as indicated by Le. With respect to claim 24, Kerr teaches that including fish-oil in a composition can treat feline lower urinary tract disease stating that a majority (i.e., 55 to 69%) of cats with LUTS have feline idiopathic cystitis. Some other causes discussed in this review are urolithiasis (13 to 28%), urethral obstruction (10 to 21%), and urinary tract infections (page 2965, right column, see highlighted text). Thus, the same composition should reduce calcium oxalate and induce hydration as well as recited in the claim. As per instant claim 25, the inclusion of a specific composition to achieve a specific result would have been obvious  British Journal of Nutrition (2011), 106, S128–S130) teaching that dietary water intake (hydration of the animals) lowers the urinary specific gravity. 
	Therefore, it would have been obvious to a person having ordinary skill in the art to ensure combining an arachidonic acid component having the property of preventing epidermal water loss as taught by Le with  a feline food composition comprising at least two omega-3 polyunsaturated fatty acids such as eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) which are meant to reduce calcium oxalate and lower urinary tract signs such as urolithiasis, feline idiopathic cystitis, urethral obstruction and urinary tract infections as disclosed in Kerr. The person having ordinary skill in the art would have expected success in providing a feline food that is capable of reducing calcium oxalate and/or increase hydration of the animals. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABILA G EBRAHIM/            Examiner, Art Unit 1615                                                                                                                                                                                            

/Robert A Wax/            Supervisory Patent Examiner, Art Unit 1615